In re Suggs, Carroll Wilson; — Other(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, Nos. 90-CA-0709, 92-CA-1008; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 387-119.
Joint motion to withdraw writ application granted; request to vacate judgments of lower courts in this matter denied.
DENNIS, J., would grant the joint motion, grant the writ and vacate the judgments below.
HALL, J., would grant the joint motion to withdraw writ application and vacate judgments below.
CALOGERO, C.J., not on panel.